Citation Nr: 1757297	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to re-open a claim of entitlement to service connection for cancer of the spine. 

2. Entitlement to service connection for cancer of the spine. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record. 

FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for cancer of the spine was last denied in an April 2006 rating decision.  He did not appeal that decision. 

2. Since the April 2006 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for cancer of the spine.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's cancer of the spine is etiologically related to his military service. 

CONCLUSIONS OF LAW

1. The April 2006 rating decision is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the April 2006 rating decision and the claim for service connection for cancer of the spine is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3. The criteria for service connection for cancer of the spine have been met.  38 U.S.C. § 1101, 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2017). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The Veteran's claim for service connection for cancer of the spine was last denied in an April 2006 rating decision because the evidence did not demonstrate a relationship between the Veteran's current cancer of the spine and his active duty service.  He did not appeal that decision and it is now final.  Since then, additional evidence has been received, including lay statements from the Veteran, a fellow serviceman, and a retired U.S. Naval Systems Engineer, hearing testimony, and medical nexus opinions from VA physicians.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

Service Connection for Cancer of the Spine

The Veteran maintains that he developed cancer of the spine because of exposure to radiation during his active duty service.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. § 1131 (2012). Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C. § 1112 (c) (2012) and 38 C.F.R. § 3.309 (d) (2017).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) (2017) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2017), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) (2017) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309 (d) (3) (2017) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309 (d) (2) (2017), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 (2017) if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service. Under 38 C.F.R. § 3.311 (2017), "radiogenic disease" means a disease that may be induced by ionizing radiation and includes tumors of the brain and central nervous system and posterior subcapsular cataracts. See 38 C.F.R. § 3.311 (b) (2) (2017).

The Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309 (d) (3) (2017). Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309 (d) (3), 38 C.F.R. § 3.311 (2017) is for consideration.

In claims not based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, a request must be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311 (a) (2) (iii) (2017).

The Board finds that service connection for cancer of the spine is warranted.  First, there is evidence of a current disability.  Medical evidence shows that the Veteran was diagnosed with a spinal cord tumor in the late 1990s.  See November 1998 Private Operative Report.  More recent medical records show continued treatment for a malignant lumbar spinal ependymona tumor.  See Dr. D.P.'s July 2013 and December 2013 Medical Opinions. 

Regarding the second element of service connection, an in-service event, disease, or injury, the Veteran averred that he was exposed to radiation while working in the Gun Director (the highest point of the ship over the bridge) on the USS RICHARD E. BYRD between November 1982 and March 1983.  He noted that he spent up to hours a day in the Gun Director and that it was positioned in line with the SPS 39 radar and below the SPS 40 radar.  The Veteran reported that it was a cold winter in the Persian Gulf and there was no heat in the Gun Director, so, in order to keep warm, he would turn it on and lean his back against the case for the wave form generator which produced the X-band frequency radiation needed to operate the Fire Control Radar.  See Veteran's January 2005 X-Band Radiation Exposure Statement.  

In compliance with the requirements of 38 C.F.R. § 3.311 (a) (2) (iii) (2017), the RO requested any records concerning the Veteran's exposure to radiation.  The response from the Medical Service Corps of the U.S. Navy stated that a review of the exposure registry revealed no reports of exposure to ionizing radiation pertaining to the Veteran, nor were there reports of occupational exposure from the Veteran's specific ship.  See April 2006 Memorandum. 

In support of his claim, the Veteran submitted a buddy statement from a fellow serviceman, N.P., who was also a systems engineer.  N.P. discussed the equipment the Veteran used while in service, including the Gun Director, and the types of radiation emitted from that equipment.  He stated that, if properly manned, the director officer (person who manned the Gun Director) would be continuously exposed to radiation from several different radars in a bubble which, in addition to having no heat, also had poor ventilation.  He stated that, based upon his expert opinion as a systems engineer, it was plausible that the Veteran's spinal tumor came from radiation exposure while standing watch in the Gun Director of the USS RICHARD E. BYRD.  See N.P.'s November 2012 Statement. 

The Board acknowledges that the Veteran and N.P. are not suitably qualified to offer an opinion regarding the etiology of the Veteran's cancer of the spine.  An opinion regarding the etiology of the Veteran's cancer of the spine requires knowledge of the musculoskeletal system and the various causes of spinal cancer, and would involve objective clinical testing that neither the Veteran nor N.P. are competent to perform.  As an etiological opinion spine requires the aforementioned specialized training, the issue is therefore not susceptible of lay opinions on etiology. Thus, the Veteran's and N.P.'s statements cannot be accepted as competent medical regarding etiology. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).   

However, the Board finds that the Veteran and N.P.'s statements are competent and credible regarding the claimed in-service event: exposure to radiation. Although the memorandum generated by the Medical Service Corps of the U.S. Navy did not find exposure to ionizing radiation pertaining to the Veteran, or reports of occupational exposure from the Veteran's specific ship, the Board finds that the Veteran and N.P.'s statements, combined with military personnel records showing that the Veteran served on the USS RICHARD E. BYRD and had the military operational specialty (MOS) of an Antisubmarine Weapons Officer raise a significant possibility that the Veteran was subject to unreported radiation exposure.  Resolving the benefit of the doubt on this point in favor of the Veteran, the Board finds that the second element of service connection is satisfied.  

Finally, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cancer of the spine is related to his radiation exposure in service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a December 2013 nexus opinion from the Veteran's VA physician indicates that it is very likely that the Veteran's tumor began when he was on active duty.  In formulating his opinion, the VA physician used his knowledge of the Veteran's medical history (he had treated the Veteran since 2008) and relied on his own expertise, training, and knowledge, including that which he acquired in medical articles regarding the onset of different cancers.  He supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the December 2013 opinion is of significant probative value, and is the most persuasive opinion on the question of whether the Veteran's cancer is at least as likely as not related to his military service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for cancer of the spine is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for cancer of the spine is granted. 


____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


